Ladner, J.,
The sole question raised by the exception is whether the United States Adjusted Service Bonds issued under the World War Adjusted Compensation Act of January 27, 1936, 49 Stat. at L. 1099, 38 U. S. C. §686, in the hands of the administrator of a deceased veteran’s estate, are subject to the claims of the estate creditors. The learned auditing judge in a careful, well-considered adjudication held they were not. We find no error in his so holding. For the reasons given by him, which it would serve no purpose to repeat, we dismiss the exception and now confirm his adjudication absolutely.